EXHIBIT Halo Group, Inc. Parent Company, GVC Venture Corp., Announces Change in Name GVC Venture Corp. Changes Name to Halo Companies, Inc. Allen, TX. – Halo Group, Inc., a nationwide consumer financial services company anda subsidiary of GVC Venture Corp. (OTCBB: GPAX), announces todaythat the companyis proceeding with the initiatives that were authorized by the stockholders and made available in an information statement filed with the Securities and Exchange Commission by GVC Venture Corp. on November 20th Accordingly, on December 15th, GVC Venture Corp. filed an 8-K announcing a change in the name of thecompany from GVC Venture Corp. to Halo Companies, Inc. This is a change in name only and does not affect the company’s ownership structure or day-to-day operations. The name change is a part of a larger effort on the part of the parent company to create name recognition and identity for all company activities under the Halo name. “We are very excited about the momentum Halo is experiencing and know the value of a clear concise message when relaying this activity to the public,” states Jimmy Mauldin, Chief Strategy Officer of Halo Companies, Inc. “We look forward to continuing to enhance and evolve the avenues through which the company serves consumers under the Halo name.” About Halo Group, Inc. Halo Group, Inc. is a nationwide holding company based in Allen, TX with nine subsidiaries that operate primarily in the consumer financial services industry including debt, mortgage, real estate, credit, loan modification, and insurance. Halo has been recently recognized by Inc.
